DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 14, lines 5-9, filed 24 November 2020, with respect to the 35 USC 112(b) rejection of claims 10, 15 and 19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 10, 15 and 19 has been withdrawn. 

3.	Applicant’s arguments, see page 14, lines 10-21 and page 16, line 24 to page 17, line 21, especially page 14, lines 14-17, filed 24 November 2020, with respect to the 35 USC 102 and 103 rejections of claims 1 and 2 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1 and 2 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the compound of claim 1 wherein at least one of X and Y is a halogen, an aryl group or a heteroaryl group.

4.	Applicant’s arguments, see page 14, line 21 to page 18, line 21, especially page 15, line 15 to page 16, line 6, filed 24 November 2020, with respect to the 35 USC 103 rejections of claims 3-6 and 8-17 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 3-6 and 8-17 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the composition of claim 3, the membranes of claims 6 or 11, or the methods of claims 8 and 14 wherein the polyimide has the recited structure.

5.	Applicant’s arguments, see page 14, line 21 to page 18, line 21, especially page 16, lines 7-19, filed 24 November 2020, with respect to the 35 USC 103 rejections of claims 18 and 19 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 18 and 19 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the network porous polyimide of claim 18 or the method of claim 19.

Allowable Subject Matter

6.	Claims 1-6 and 8-19 are allowed.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 15, 2021